Citation Nr: 0508823	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a variously diagnosed 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1977 to August 1978.  This matter comes to the Board 
of Veterans' Appeals (Board) from a November 2001 decision of 
the Los Angeles, California Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed May 1994 rating decision denied service 
connection for a psychiatric disorder essentially on the 
basis that the evidence did not show that the  psychiatric 
disorder diagnosed, schizophrenia, was related to the 
veteran's service.  

2.  Subsequent unappealed rating decision, most recently in 
November 2000, declined to reopen the claim of service 
connection for a psychiatric disability, finding that 
additional evidence presented was cumulative and redundant.  

3.  Competent evidence received since the November 2000 
rating decision does not tend to relate the veteran's 
psychiatric disability to service, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the November 2000 rating decision is 
not new and material, and the claim seeking service 
connection for a psychiatric disability may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001), (effective for claims to reopen filed prior to August 
29, 2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in a September 2003 statement of the case (SOC), 
and in January 2004 correspondence from the RO.  Although he 
was provided VCAA notice subsequent to the RO decision 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the November 2001 decision, in the SOC, 
and in the January 2004 correspondence) of everything 
required, and has had ample opportunity to respond or 
supplement the record.  Notably, additional evidence was 
received in April 2004.

Regarding content of notice, the September 2003 SOC informed 
the veteran of what the evidence showed, and of the 
controlling law and regulations.  He was advised in the SOC, 
and in the January 2004 correspondence, that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The SOC and 
the correspondence also informed him of the allocation of 
responsibility of the parties in evidentiary development.  
The January 2004 correspondence provided the veteran the 
revised definition of "new and material evidence" (which is 
somewhat more restrictive, and does not apply in this case).  
However, the September 2003 SOC provided both the previous 
and the revised versions of the definition (and properly 
applied the previous).  As the previous (more liberal) 
definition is being applied, the veteran is not prejudiced by 
the error in the January 2004 notice.   While the veteran was 
not advised verbatim to submit everything he had pertaining 
to his claim, the RO advised him to submit, or provide 
releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising him to submit 
everything pertinent.  Everything submitted to date has been 
accepted for the record and considered.  

VA has obtained all records it could obtain.  Notably, the 
duty to assist by obtaining a medical opinion does not attach 
where a claim was previously denied unless/until the claim is 
reopened.  Development is complete to the extent possible; 
VA's duties to notify and assist are met.  Hence, the Board 
finds it proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

On the veteran's January 1977 service enlistment examination, 
psychiatric evaluation was normal.  In November 1977, he 
received emergency treatment following the ingestion of 
several pills.  He reported that he was having marital 
problems and was depressed.  A November 1977 psychiatry 
record notes that the veteran attempted suicide and exhibited 
signs of depression and suicidal ideation over marital 
problems.  No psychiatric disorder was found on psychiatric 
evaluation later in November 1977.  A March 1978 examination 
reflects that psychiatric evaluation was normal.  Mental 
status evaluation in April 1978 showed no abnormalities, and 
no psychiatric disorder was diagnosed.  In April and May 1978 
the veteran was admitted to an alcohol and drug 
rehabilitation program, which he failed to complete 
successfully.  Discharge was recommended and the veteran was 
ultimately discharged in August 1978.

VA outpatient records dated in 1993 and 1994 show treatment 
for schizoaffective disorder, alcohol and cocaine 
dependence/abuse, paranoia, adjustment disorder and 
schizophrenia.  Service connection for a psychiatric disorder 
was denied in a May 1994 rating action, which found that the 
diagnosed psychiatric disorder, was not manifested in service 
or in the first postservice year, and was not shown to be 
related to service.  The veteran was notified of that 
decision in June 1994 and did not appeal it.  Hence, it 
became final.  38 U.S.C.A. § 7805.

Between 1996 and 2000 the veteran made several attempts to 
reopen the claim seeking service connection for a psychiatric 
disorder, each denied by and unappealed rating decision (most 
recently in November 2000), and each finding that additional 
evidence received was cumulative or redundant.  The November 
2000 rating decision represents the last final denial of the 
claim.  

Evidence received during the interim between the May 1994 
rating decision and the November 2000 decision included the 
following: 

(1) VA medical records dated from 1991 to 1994, showing that 
the veteran was treated for alcohol and cocaine dependence as 
early as in March 1992; that a psychiatric disorder was 
initially diagnosed in 1993; and that the veteran was treated 
and hospitalized on numerous occasions for variously 
diagnosed psychiatric disorders (and for polysubstance 
dependence).

(2) VA medical records from 1994 to 1996, which include a 
record of the veteran's hospitalization in September and 
October 1994, when discharge diagnoses included polysubstance 
dependence, rule out schizophrenia, and psychosis, not 
otherwise specified, were made.  A discharge summary 
following a hospitalization from October to November 1994 
reflects that depressive disorder, not otherwise specified, 
cocaine abuse and dependence, and anti-social personality 
traits were diagnosed.  The veteran was also hospitalized 
from November 1994 to January 1995, when the diagnoses 
included alcohol and cocaine dependence, alcohol and cocaine 
induced psychosis and mood disorder, and rule out chronic 
schizophrenia.  

(3) A VA general medical examination in June 1996 when it was 
noted that psychiatric evaluation was within normal limits.

(4) VA medical records dated from 1998 to 1999, showing 
treatment for diagnosed conditions including: paranoid 
schizophrenia and depression.

(5) Duplicate service medical records.

(6) The veteran' statements regarding his history of 
hospitalization in the military for a suicide attempt and his 
subsequent psychiatric difficulties (December 1998, VA Form 
21-4138).

In the November 2000 rating decision, the RO determined that 
the claim for a psychiatric condition could not be reopened 
because the evidence received duplicated evidence previously 
considered or was not material.  
Evidence received since the November 2000 rating decision 
includes:

(1) Four lay statements from individuals who have known the 
veteran for many years and attest that his behavior changed 
for the worse since his discharge from service.

(2) A medical statement dated in August 2001 from a VA staff 
psychiatrist, noting that the veteran's diagnoses included 
depressive disorder, not otherwise specified; and psychosis, 
and that medications including Risperdal and Paxil had been 
prescribed.

(3) VA psychiatry clinical notes dated in 2000 and 2001 which 
discussed the veteran's symptoms and medications.

(4) The veteran' statements regarding his history of 
hospitalization in the military for a suicide attempt and his 
subsequent psychiatric difficulties (September 2003 
substantive appeal).

(5) Medical records from the Department of Behavioral Health, 
County of San Bernardino, California dated from 2003 to 2004.  
The records show that the veteran was treated for major 
depressive disorder and schizoaffective disorder. 

Legal Criteria and Analysis

As noted above, the last final denial of the veteran's claim 
was in November 2000.  He was properly notified of the 
decision and of his appellate rights, and did not appeal it.  
Accordingly, it is final.  38 U.S.C.A. § 7105.  

However, under 38 U.S.C.A. § 5108, "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  "New 
and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001.  The instant petition to reopen was 
filed on August 27, 2001.  Hence, the new (and more 
restrictive) 38 C.F.R. § 3.156(a) does not apply.] 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2004).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Certain chronic diseases, including 
psychoses, may be presumed to have been incurred in service 
if they become manifest to a compensable degree within a 
specified period of time after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Because the prior denial(s), of the claim seeking service 
connection were essentially based on a finding that the 
veteran's current psychiatric disability was not shown to be 
related to his service, for evidence received since November 
2000 to be new and material, as defined, it would have to 
tend to show that the veteran's current psychiatric 
disability is, indeed, related to his service.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Addressing the additional evidence received since November 
2000 in turn, the lay statements attesting that the veteran's 
behavior changed for the worse since his discharge from 
service is not probative in the matter at hand.  Conceding 
that these persons may have observed the veteran behaving 
badly since his service discharge, because they are 
laypersons, they are not competent to relate current 
disability to service by their observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, this evidence is 
not material.

The medical statement by a VA psychiatrist noting the 
veteran's psychiatric diagnoses and prescribed medications is 
cumulative, and not material.  It was not in dispute 
previously that the veteran had a variously diagnosed 
acquired psychiatric disorder.  The missing element needed to 
establish service connection for a psychiatric disability was 
the matter of a nexus between the current psychiatric 
disability and service.  The statement does not address that 
element.  

Clinical notes dated in 2000 and 2001 reporting the veteran's 
symptoms and medications likewise to not address the matter 
of a nexus between current psychiatric disability and 
service, and are not material.  

The veteran's accounts of his hospitalizations and problems 
in service are repetitions of previous similar accounts, and 
are not new evidence.  

Medical records of treatment the veteran received for major 
depressive disorder and schizoaffective disorder in 2003 and 
2004 do not address the matter of a nexus between the current 
psychiatric disability and service, do not address the basis 
for the prior denials of the claim, and are not material.

No item of additional evidence received since the  November 
2000 rating decision bears directly and substantially upon 
the specific matter at hand, i.e., whether the veteran's 
current psychiatric disability (however diagnosed) is related 
to service.  Accordingly, the additional evidence received is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim, and is not new and 
material.  Hence, the claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


